Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 1 of 11




                      EXHIBIT F
        Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 2 of 11




PROPOSED DISTRICT COURT ORDER

            ORDER RE MOTION FOR DE NOVO DETERMINATION OF DISPOSITIVE
                   MATTER REFERRED TO MAGISTRATE JUDGE
       Before the Court is Respondent and Non-Party Google LLC’s Renewed Motion for De

Novo Determination of Dispositive Matter Referred to Magistrate Judge or, in the Alternative,

for Relief from Nondispositive Order of Magistrate Judge (“Renewed Motion”). Google’s

Renewed Motion seeks this Court’s review of the Magistrate Judge’s Order Denying Google’s

Motion to Quash (Dkt. 30).

       A threshold question is which standard of review this Court should apply in reviewing the

Magistrate Judge’s Order. Google contends that the Magistrate Judge’s Order addresses a

dispositive matter subject to de novo review, because it would end this Section 1782 proceeding

by granting the ultimate relief sought, i.e., an order compelling production of discovery for use in

a foreign proceeding. Motion at 6-8. This Court agrees. See, e.g., In re DMCA Subpoena to

Reddit, Inc., 441 F. Supp. 3d 875, 880 (N.D. Cal. 2020) (order on a motion to quash a subpoena

is dispositive and subject to de novo review where an applicant obtained a subpoena on a

freestanding basis, such that “the motion to quash is dispositive of the sole issue presented in the

case -- whether the subpoena should be enforced or not”). Accordingly, the Magistrate Judge’s

Order is best treated as a report and recommendation under 28 U.S.C. § 636(b)(1)(B). The Court

will review the Order de novo, 28 U.S.C. § 636(b)(1), but would reach the same conclusions

under the more deferential review for a non-dispositive order, id. § 636(b)(1)(A).

       The substance of the Renewed Motion addresses Google’s remaining objections to the

Magistrate Judge’s denial of its Motion to Quash. Although Google’s objections to its production




                                                                                                   1
        Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 3 of 11




obligation are overruled for the reasons discussed on the record in open court on December 9,

2020, the Court agrees that some clarifications to the Magistrate Judge’s Order are warranted. In

particular, the Court determines that the Magistrate Judge’s Order should be clarified as follows.

               1. The Order should place the burden of establishing lawful consent under the

               Stored Communications Act (“SCA”) on the party invoking that exception.

               2. The Order should be limited to the specific facts and circumstances of this

               rather unique case.

The Court therefore sustains in part Google’s objections to the Magistrate Judge’s Order in part,

and will adopt the Magistrate Judge’s Order with modifications to Section II.A based on

Google’s objections.

       Accordingly, having considered the Motion, the papers filed in support of and in

opposition to the Motion, the pleadings herein, and oral argument held on December 9, 2020, the

Court now hereby GRANTS the Motion, OVERRULES IN PART AND SUSTAINS IN PART

Google’s objections to the Magistrate Judge’s Order, DENIES Google’s Motion to Quash, and

ADOPTS the Magistrate Judge’s Order AS MODIFIED below.

       IT IS SO ORDERED.

PROPOSED MODIFICATIONS TO MJ ORDER

               ORDER DENYING GOOGLE’S MOTION TO QUASH SUBPOENA
       On October 6, 2020, the Court granted applicant Tatiana Akhmedova’s (“Applicant”) ex

parte application for an order pursuant to 28 U.S.C. § 1782 authorizing service of a subpoena on

Google LLC (“Google”) for evidence to be used in pending litigation in the United Kingdom,

High Court of Justice, Family Division, Case No. FD13D05340 (“English proceeding”). Dkt.

No. 12. The Court amended the order on October 27, 2020 to correct an error. Dkt. No. 18.


                                                                                                    2
        Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 4 of 11




Google now moves to quash the subpoena on several grounds and to modify the Court’s prior

order regarding preservation of records. Dkt. No. 20. The Court held a hearing on the motion to

quash on November 24, 2020. Dkt. No. 29.

       Having considered the relevant submissions and the arguments presented at the hearing,

the Court denies Google’s motion to quash the subpoena and grants its motion to modify the

Court’s prior order regarding preservation of records.

I.     BACKGROUND

       Applicant’s subpoena to Google seeks production of the following documents:

       a) All non-content electronically stored information (“ESI”), including but not limited to
       all metadata and subscriber information for the following email accounts:
               i) temur@akhmedov.net;
               ii) temur@stecapital.net;
               iii) khyshen@gmail.com;
               iv) temur.akhmedov1993@gmail.com;
               v) any other email address where Temur Akhmedov is determined to be the
               subscriber or account holder.
       b) All emails, documents or information regarding the above-listed accounts which would
       ordinarily be recoverable to a subscriber or account holder through the account recovery
       process with Google or based on the consent of the subscriber or account holder.
Dkt. No. 18. In addition, the Court’s order authorizing service of the subpoena required Google

to “produce the documents directly to the independent IT forensic expert appointed by the

English Court, Aon, whose contact information for such production shall be provided by Ms.

Akhmedova,” and further required Google to “preserve documents, information and evidence,

electronic or otherwise, in its possession, custody or control that contain information potentially

relevant to the subject matter of the Ms. Akhmedova’s request.” Id.; see also Dkt. No. 20-2.




                                                                                                      3
           Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 5 of 11




       Temur Akhmedov is Applicant’s son and a party to the English proceedings. Dkt. No. 2 ¶

1. At the English court’s direction, Mr. Akhmedov signed and dated four statements (the

“mandates”)—one for each account—each of which provides in relevant part as follows:

                To whom it may concern:
                I, Temur Akhmedov, am the owner of the account [name of account].
                I consent to the disclosure of the data contained on or relating to my account of
                whatever nature (including, but not limited to, emails and documents (including
                deleted items), account/subscriber information and metadata) being produced to
                Stroz Friedberg Limited of The Aon Centre . . . .
                I further instruct you to provide a copy of all data contained on or relating to my
                account of whatever nature to Aon as soon as possible, and to follow any and all
                further instructions from . . . Aon to provide access to or copies of data on or
                relating to my account.
                I withdraw and waive any objection that I have made or could make to the
                production by Google of any data which is the subject of this consent and
                instruction pursuant to a subpoena or other court order in any jurisdiction,
                provided that the subpoena or other court order is consistent with this consent and
                instruction. I further confirm that I consent to the production of such data
                (including contents of communications) for purposes of 18 U.S. Code §
                2702(b)(3) and (c)(2) pursuant to any subpoena or other court order which is
                consistent with this consent and instruction.
Dkt. No. 2-8 at ECF p. 5-8. On October 5, 2020, Mr. Akhmedov’s counsel filed a stipulation on

his behalf in this action indicating that Mr. Akhmedov does not oppose Applicant’s application

for the discovery described in the subpoena and consents to the application “without

qualification.” Dkt. No. 9 at 2.

       Applicant advises that since the submission of her original application, the English court

has issued a statement describing its view of the discovery Applicant seeks from Google as

follows:

                For the avoidance of doubt, this court would indeed be assisted by the production
                of Temur Akhmedov’s Google accounts to the independent forensic expert, Aon,
                appointed by this court.




                                                                                                      4
        Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 6 of 11




               Careful perusal of the judge’s previous orders would have made clear that this
               material was an important, if not crucial, part of the evidential landscape relating
               to Temur Akhmedov which this court will need to survey in November and
               December 2020.
               The relief sought in the US District Court does NOT go further than the substance
               of what the judge intended and ordered.
               Further, this court has reason to be grateful for the past assistance provide to it
               pursuant to title 28 U.S.C. Section 1782 . . . .
               Any perception that this court is not solicitous of assistance from the United
               States District Court could not be further from the truth.
Dkt. No. 21-3 at 2-3.

       Applicant and Google subsequently agreed that Google need not produce documents

concerning “any other email address where Temur Akhmedov is determined to be the subscriber

or account holder,” such that the scope of the subpoena is now limited to the four accounts that

are specifically identified by reference to an associated email address. Dkt. No. 20 at 5. Google

has produced responsive non-content information for the four accounts described in subsection

(a) of the subpoena but objects to producing the responsive content described in subsection (b).

Id. The parties agree that only two of the four accounts—those associated with the email

addresses khyshen@gmail.com and temur.akhmedov1993@gmail.com—are still active and

accessible. Dkt. No. 29. Google objects to the Court’s order requiring it to preserve information

beyond these two specific accounts. Dkt. No. 20 at 3; Dkt. No. 29.

II.     DISCUSSION

       Google moves to quash or modify the subpoena and the Court’s prior order on four

grounds. First, Google argues that Title II of the Electronic Communications Privacy Act, known

as the Stored Communications Act (“SCA”), 18 U.S.C. §§ 2701-2703, prohibits production of

the contents of the accounts. Second, Google argues that Applicant must exhaust efforts to obtain

the contents of the accounts from Mr. Akhmedov before seeking discovery from Google. Third,



                                                                                                      5
        Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 7 of 11




Google argues, in a footnote, that the subpoena is overbroad and seeks information that is not

relevant to the English proceeding. Fourth, Google argues that because it cannot ascertain what

evidence must be preserved, beyond the identified accounts, the Court’s preservation order

should be modified. The Court considers each argument separately.

       A.      Stored Communications Act

       The SCA prohibits service providers, like Google, from disclosing the contents of an

account holder’s electronic communications, unless one of several exceptions applies. 18 U.S.C.

§ 2702(a)(1), (a)(2); 18 U.S.C. § 2702(b)(1)-(9). The parties agree that one such exception is that

a service provider may disclose the contents of an account holder’s electronic communications

with the “lawful consent” of the account holder. 18 U.S.C. § 2702(b)(3).

       Google argues that Mr. Akhmedov’s purported consent to production of the contents of

the accounts does not meet the statutory requirement of “lawful consent” because the evidence

before the Court does not sufficiently establish that Mr. Akhmedov is the account holder for the

accounts, including because Mr. Akhmedov was unable or unwilling to use Google’s account

recovery options to access the accounts himself. Specifically, Google argues that it has

developed a “verified-consent” process to verify that the person who is providing consent is, in

fact, the account holder. This requires an account holder to (1) log in to the account at issue, (2)

send an email to Google from the account attaching a court order to produce account holder’s

communications, and (3) provide an express statement consenting to Google’s disclosure. Dkt.

No. 20 at 7. Google insists that its verified-consent process is the only acceptable means for an

account holder to indicate consent. Given the nature and magnitude of its service, Google says

that it cannot reasonably be expected to evaluate other means of expression of consent or to

make judgments about whether a purported account holder is, in fact, the owner of a Google




                                                                                                       6
        Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 8 of 11




account, and that requiring it to make such judgments creates an unacceptable risk of exposure

under the SCA. Dkt. No. 29.

       Google’s concern for the privacy and security of its account holders’ communications is

commendable, and its verified-consent process is undoubtedly a satisfactory mechanism to verify

that someone is, in fact, the account holder and obtain the account holder’s consent. However,

nothing in the SCA requires that consent be communicated in the manner Google prescribes or

permits a service provider to dictate the form of acceptable consent. In this case, neither Mr.

Akhmedov’s status as the holder of the accounts nor his consent to production of their contents is

reasonably in dispute. In the mandates he signed, at the direction of the English court, Mr.

Akhmedov expressly states that he owns the accounts and consents to Google’s production of

their contents, including specifically for purposes of compliance with the SCA.1 Likewise, Mr.

Akhmedov has filed a stipulation in this action indicating that he does not object to Applicant’s

effort to obtain production of the contents of the accounts from Google.

       Google suggests that Mr. Akhmedov’s statements are untrustworthy because he has

engaged in a “pattern of deceptive and destructive behavior” in the English court. Dkt. No. 20 at

7. Even so, Mr. Akhmedov’s generally uncooperative behavior in the English proceeding does

not inform the specific question before this Court, which is whether the accounts belong to Mr.

Akhmedov and whether he consents to Google’s production of their contents. Under the unique

and specific factual circumstances presented in this case, the Court findis that the accounts

belong to Mr. Akhmedov,. Google points to no evidence suggesting that Mr. Akhmedov is not

the owner of the accounts, and that he has clearly and expressly consented to production of their

contents.


1The English court has accepted both Mr. Akhmedov’s representations and other evidence
before it in concluding that he owns the accounts and in ordering him to produce their contents.

                                                                                                    7
        Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 9 of 11




       Accordingly, the Court concludes that Applicant’s subpoena for production of the

contents of the accounts falls within the “lawful consent” exception to the SCA’s prohibition

against disclosure of an account holder’s electronic communications. The Court emphasizes that

this Order is limited to the facts and circumstances in this rather unique case, and is not intended

to be representative of any production obligations vel non for Google in other cases.

       B.      Duty to Obtain Discovery from Party

       Google’s argument that the Court should quash Applicant’s subpoena because she failed

to exhaust efforts to obtain discovery directly from Mr. Akhmedov in the English proceeding has

no merit. The record reflects that Applicant has attempted to obtain the discovery from Mr.

Akhmedov, but he has refused (or has been unable) to provide it. Indeed, as a remedy for Mr.

Akhmedov’s inability or refusal to access the accounts himself and produce their contents, the

English court required him to provide his consent for Google to disclose the contents to Aon, an

independent forensic examiner appointed by the English court.

       Google does not claim that compliance with the subpoena would pose an undue burden in

terms of the effort and expense required to comply. Apart from its desire to avoid exposure under

the SCA (described above), Google offers no other explanation for why its status as a non-party

to the English proceeding justifies quashing the subpoena. The Court concludes that Applicant

has attempted to obtain discovery directly from Mr. Akhmedov in the English proceeding. As

those efforts have been unsuccessful, there is no reason Applicant may not subpoena Mr.

Akhmedov’s communications held by non-party Google

       C.      Overbreadth

       The Court is reluctant to credit an argument Google makes only in a footnote in its

opening motion and in its reply. However, for the sake of completeness, the Court addresses




                                                                                                   8
        Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 10 of 11




Google’s argument that Applicant’s request for production of the contents of Mr. Akhmedov’s

email accounts is improper because it is not limited to documents relevant to the matters at issue

in the English proceeding.

        In the circumstances of this case, Google’s objections are not well-taken. Mr. Akhmedov,

the party with a direct interest in the scope of production, does not seek a narrowing limitation,

although the English court afforded him an opportunity to do so. Also, the English proceeding

includes a mechanism by which Mr. Akhmedov will have an opportunity to review the

documents Google produces to Aon before they are shared with Applicant or the English court,

thereby ensuring that Mr. Akhmedov has an opportunity to raise any objections he may have

before the English court, which is in the best position to evaluate questions of relevance or

privilege. Conversely, Google does not say how its own interests are adversely affected by the

scope of production described in the subpoena.

        For these reasons, the Court denies Google’s motion to quash the subpoena on the ground

that it is overbroad.

        D.      Scope of Preservation Order

        Google argues that its obligation to preserve documents, information and evidence should

be limited to the two accounts specifically identified in the subpoena that are still active and

acceptable. Additionally, Google asks to be relieved of any preservation obligations once it has

made a production of responsive documents pursuant to the subpoena. Applicant concurs in

Google’s proposed modifications to the Court’s prior preservation order.

        The Court finds good cause to modify its order regarding Google’s preservation

obligations and will adopt the parties’ proposed modification as set forth below.

III.    CONCLUSION




                                                                                                     9
         Case 5:20-mc-80156-JD Document 47-7 Filed 04/01/21 Page 11 of 11




         For the reasons set forth above, the Court denies Google’s motion to quash Applicant’s

subpoena and grants Google’s motion to modify the subpoena and the Court’s prior order as

follows:

         Google shall produce all emails, documents or information regarding the email accounts

khyshen@gmail.com and temur.akhmedov1993@gmail.com which would ordinarily be

recoverable to a subscriber or account holder through the account recovery process with Google

or based on the consent of the subscriber or account holder. Google shall produce responsive

documents directly to the independent IT forensic expert appointed by the English Court, Aon,

whose contact information for such production shall be provided by Applicant. Google shall

preserve the khyshen@gmail.com and temur.akhmedov1993@gmail.com accounts for 90 days

from the date of this order. This preservation obligation shall elapse unless an application for a

renewal for an additional 90 days is filed.

         In view of the November 30, 2020 trial date set in the English proceeding, and in view of

Google’s representation that the production of this material does not require undue effort or

expense, the Court expects Google to produce the requested information concerning the

khyshen@gmail.com and temur.akhmedov1993@gmail.com accounts directly to Aon without

delay.

         IT IS SO ORDERED.




                                                                                                     10
